In view of the State's motion for rehearing, we have again examined the evidence of Roger Moore as given on the trial of appellant and also his testimony given on the hearing of the motion for new trial. The evidence recanted by Moore is upon the vital issue involved in the case. It would be highly speculative to hold that the verdict of the jury would have been the same had Moore omitted from his testimony the criminative facts he later claimed to be untrue. In addition to the authorities cited in our original opinion, we refer to the following: Cooper v. State, 106 Tex.Crim. R., 290 S.W. 537; Wadkins v. State, 102 Tex.Crim. R., 277 S.W. 684; McConnell v. State, 82 Tex.Crim. R., 200 S.W. 842; Green v. State,94 Tex. Crim. 637, 252 S.W. 499; Cottrell v. State, 91 Tex. Crim. 131,237 S.W. 928.
The motion for rehearing is overruled.